Exhibit 10.2

SECOND SUPPLEMENTAL INDENTURE

This Second Supplemental Indenture, dated as of March 21, 2007 (this
“Supplemental Indenture” or “Guarantee”), among Cellu Tissue-CityForest LLC (the
“Guarantor”), Cellu Tissue Holdings, Inc. (together with its successors and
assigns, the “Company”), each other then existing Subsidiary Guarantor under the
Indenture referred to below, and The Bank of New York Trust Company, N.A., as
Trustee under the Indenture referred to below.

W I T N E S S E T H:

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered an Indenture, dated as of March 12, 2004 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of an aggregate principal amount of $162.0 million of 9¾% Senior
Secured Notes due 2010 of the Company (the “Securities”);

WHEREAS, Section 3.12 of the Indenture provides that after the Issue Date the
Company is required to cause each Restricted Subsidiary (other than a Foreign
Subsidiary that does not Guarantee any Indebtedness of the Company or any
Restricted Subsidiary) created or acquired by the Company or one or more
Restricted Subsidiaries or Holdings, in the event that Holdings Guarantees any
Indebtedness of the Company or any of its Restricted Subsidiaries, to execute
and deliver to the Trustee a supplemental indenture pursuant to which such
Subsidiary (or Holdings, if applicable) will unconditionally Guarantee, on a
joint and several basis with the other Subsidiary Guarantors, the full and
prompt payment of the principal of, premium, if any, and interest on the
Securities on a secured basis; and

WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee and the Company
are authorized to execute and deliver this Supplemental Indenture to amend or
supplement the Indenture, without the consent of any Securityholder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor, the Company, the other Subsidiary Guarantors and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders of the
Securities as follows:

ARTICLE I

Definitions

SECTION 1.1  Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined.  The words “herein,” “hereof” and “hereby” and other words of
similar import used in this Supplemental Indenture refer to this

1


--------------------------------------------------------------------------------


Supplemental Indenture as a whole and not to any particular section hereof.

ARTICLE II

Agreement to be Bound; Guarantee

SECTION 2.1  Agreement to be Bound.  The Guarantor hereby becomes a party to the
Indenture as a Subsidiary Guarantor and as such will have all of the rights and
be subject to all of the obligations and agreements of a Subsidiary Guarantor
under the Indenture.  The Guarantor agrees to be bound by all of the provisions
of the Indenture, the Collateral Documents and the Intercreditor Agreement
applicable to a Subsidiary Guarantor and to perform all of the obligations and
agreements of a Subsidiary Guarantor under the Indenture, the Collateral
Documents and the Intercreditor Agreement.

SECTION 2.2   Guarantee.  The Guarantor agrees, on a joint and several basis
with all the existing Subsidiary Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Securities and the Trustee the
Obligations pursuant to Article X of the Indenture on a secured basis.

ARTICLE III

Miscellaneous

SECTION 3.1   Notices.  All notices and other communications to the Guarantor
shall be given as provided in the Indenture to the Guarantor, at its address set
forth below, with a copy to the Company as provided in the Indenture for notices
to the Company.

SECTION 3.2   Parties.  Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders and the Trustee, any legal or equitable right, remedy or claim under or
in respect of this Supplemental Indenture or the Indenture or any provision
herein or therein contained.

SECTION 3.3   Governing Law.  This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 3.4   Severability Clause.  In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

SECTION 3.5   Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and

2


--------------------------------------------------------------------------------


effect.  This Supplemental Indenture shall form a part of the Indenture for all
purposes, and every Holder of Securities heretofore or hereafter authenticated
and delivered shall be bound hereby.  The Trustee makes no representation or
warranty as to the validity or sufficiency of this Supplemental Indenture or
with respect to the recitals contained herein, all of which recitals are made
solely by the other parties hereto.

SECTION 3.6   Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.

SECTION 3.7   Headings.  The headings of the Articles and the sections in this
Guarantee are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

CELLU TISSUE-CITYFOREST LLC,



as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name:

Dianne M. Scheu

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 



THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

 

 

By:

/s/ Peter M. Murphy

 

 

Name:

Peter M. Murphy

 

 

Title:

Vice President

 

 

 

 



CELLU TISSUE HOLDINGS, INC.



 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name:

Dianne M. Scheu

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CELLU TISSUE CORPORATION — NATURAL DAM

 

CELLU TISSUE CORPORATION — NEENAH

 

CELLU TISSUE LLC

 

INTERLAKE ACQUISITION CORPORATION LIMITED

 

MENOMINEE ACQUISITION CORPORATION

 

VAN PAPER COMPANY

 

VAN TIMBER COMPANY

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name:

Dianne M. Scheu

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Supplemental Indenture


--------------------------------------------------------------------------------


 

COASTAL PAPER COMPANY

 

 

 

By: Van Paper Company, its managing partner

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name:

Dianne M. Scheu

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Supplemental Indenture


--------------------------------------------------------------------------------